DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A differential temperature sensor probe for a temperature sensor of a portable electronic device, the temperature sensor probe comprising a thin-film substrate defining a first end thermally coupled to the temperature sensor, and a second end thermally coupled to a surface within the portable electronic device; wherein the in-plane thermopile is conductively coupled to the temperature sensor and is configured to generate a voltage corresponding to a temperature difference between the temperature sensor and the surface (claim 1).
A temperature sensing system for an electronic device, the temperature sensing system comprising a differential temperature probe comprising a flexible substrate defining a first end thermally coupled to the exterior surface of the temperature sensor, and a second end separated from the first end by a length of the differential temperature probe; wherein a voltage difference between the pair of leads corresponds to a temperature difference between the exterior surface and the second end of the differential temperature probe (claim 13).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/25/22